DETAILED ACTION
The office action is in response to original application filed on 3-12-20. Claims 1-16 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2019/0226263 to Kishino et al. (“Kishino”).
Regarding claim 1, Kishino discloses a switch (fig. 1, switch unit 12) comprising: two terminals (first drive unit 13 and second drive unit 14) configured to be electrically coupled to a tailgate power circuit (motor 5) that supplies power to at least a portion of a tailgate (tailgate 2) of a vehicle (fig. 1, 1); and an actuator (fig. 10, actuator 100) configured to electrically couple the two terminals in an on state to allow power to flow in the tailgate power circuit (para; 0051, lines 11-13, the switching element 111 and the switching element 114 into a conductive
state), and to electrically decouple the two terminals in an off state (para; 0056, control unit 19 outputs the cut-off state transition signal to the first drive unit 13 to bring the switch unit 12 into a cut-off state) to inhibit power from flowing in the tailgate power circuit (para; 0046, lines 1-3, connection between the power supply device 7 and the motor 5 is cut 
Regarding claim 13, Kishino discloses a switch (fig. 1, switch unit 12)  comprising: two terminals (first drive unit 13 and second drive unit 14) configured to be electrically coupled to a tailgate (tailgate 2) power circuit that supplies power to an inner gate panel (fig. 1, inside of  #1) of a multi-panel tailgate that includes a primary gate panel and the inner gate panel; and an actuator configured to electrically couple the two terminals in an on state to allow power to flow in the tailgate power circuit to facilitate movement of the inner gate panel with respect to the primary gate panel, and to electrically decouple the two terminals in an off state (para; 0056, control unit 19 outputs the cut-off state transition signal to the first drive unit 13 to bring the switch unit 12 into a cut-off state) to inhibit power from flowing in the tailgate power circuit to inhibit movement of the inner gate panel (para; 0060, lines 12-14, time delay occurs from the detection of the non-motorized movement of the tailgate 2 until the switch unit 12 is brought into a conductive state) with respect to the primary gate panel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 16 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2019/0226263 to Kishino et al. (“Kishino”) in view of US 10,059,161 to Salter et al. (“Salter”).
Regarding claim 2, Kishino discloses all the claim limitation as set forth in the rejection of claim above.
But, Kishino does not discloses a hitch receiver tube mount coupled to the switch, the hitch receiver tube mount being configured to be mounted to a hitch receiver tube of the vehicle.
However, Salter discloses a hitch receiver tube mount coupled to the switch (Col. 3, lines 10-11, capacitive switch is electrically coupled to the hitch ball and fig. 3), the hitch receiver tube mount being configured 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kishino by adding hitch receiver as part of its configuration as taught by Salter, in order to enable the vehicle to tow the trailer and object(s) stored within the trailer.
Regarding claim 16, Kishino a switch (fig. 1, switch unit 12) to a hitch receiver tube of a vehicle; and a switch coupled to the hitch receiver tube mount, the switch comprising: two terminals (first drive unit 13 and second drive unit 14) configured to be electrically coupled to a tailgate (tailgate 2) power circuit that supplies power to an inner gate panel (fig. 1, inside of  #1) of a multi-panel tailgate that includes a primary gate panel and the inner gate panel; and an actuator configured to electrically couple the two terminals in an on state to allow power to flow in the tailgate power circuit to facilitate movement of the inner gate panel with respect to the  control unit 19 outputs the cut-off state transition signal to the first drive unit 13 to bring the switch unit 12 into a cut-off state) to inhibit power from flowing in the tailgate power circuit to inhibit movement of the inner gate panel with respect to the primary gate panel, wherein the actuator is configured to transition the switch from the on state (para; 0051, lines 11-13, the switching element 111 and the switching element 114 into a conductive state) to the off state in response 
 But, does not discloses a hitch receiver tube mount configured to mount; a hitch pin being installed into a hitch pin opening of the hitch receiver tube of the vehicle.
However, discloses a hitch receiver tube mount (abstract, capacitive monitoring of vehicle hitches and fig. 2, hitch 104) configured to mount; a hitch pin (rectangular shape) being installed into a hitch pin opening (pin opener between # 304 - # 302) of the hitch receiver tube of the vehicle.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Kishino by adding hitch receiver as part of its configuration as taught by Salter, in order to enable the vehicle to tow the trailer and object(s) stored within the trailer.
Allowable Subject Matter
Claims 3-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinnanen et al. 6,095,589- A vehicle and a folding top. The folding top comprises a top cover of flexible material fitted to extend at least over the luggage compartment when the top is in its closed position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ESAYAS G YESHAW/Examiner, Art Unit 2836